                                        Michael E. O’Brien
                                        Alaska Bar No. 0311084
                                        MOBrien@perkinscoie.com
                                        PERKINS COIE LLP
                                        1029 West Third Avenue, Suite 300
                                        Anchorage, AK 99501-1981
                                        Telephone: 907.279.8561
                                        Facsimile: 907.276.3108

                                        Attorney for Defendants
                                        THE UNIVERSITY OF ALASKA, SARA
                                        CHILDRESS IN HER INDIVIDUAL AND
                                        SUPERVISORY CAPACITY, CHASE PARKEY
                                        IN HIS INDIVIDUAL AND SUPERVISORY
                                        CAPACITY, SEAN MCCARTHY, JON
                                        TILLINGHAST

                                                              IN THE UNITED STATES DISTRICT COURT

                                                                     FOR THE DISTRICT OF ALASKA


                                        DANIEL MACDONALD,

                                                             Plaintiff,

                                               v.

                                        THE UNIVERSITY OF ALASKA, SARA
                                        CHILDRESS IN HER INDIVIDUAL AND
                                        SUPERVISORY CAPACITY, CHASE PARKEY                   Case No. 1:20-cv-00001-SLG
                                        IN HIS INDIVIDUAL AND SUPERVISORY
                                        CAPACITY, SEAN MCCARTHY, JON
                                        TILLINGHAST, AND JOHN DOES 1-25,

                                                             Defendant.


                                                                          ENTRY OF APPEARANCE
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300




                                               PLEASE TAKE NOTICE that the Michael E. O’Brien hereby enters an appearance as
     Anchorage, AK 99501-1981
         PERKINS COIE LLP




                                        counsel for the defendants, the University of Alaska, Sara Childress in her individual and




                                        ENTRY OF APPEARANCE                                                           LEGAL147934518.1
                                        MacDonald v. UA, et al.
                                        Case No. 1:20-cv-00001-SLG
                                        Page 1 of 2
                                          Case 1:20-cv-00001-SLG Document 12 Filed 04/20/20 Page 1 of 2
                                        supervisory capacity, Chase Parkey in his individual and supervisory capacity, Sean McCarthy,

                                        and Jon Tillinghast, in the above-entitled action.

                                               You are hereby directed to serve copies of all pleadings or papers, except process, upon

                                        said attorneys at 1029 West Third Avenue, Suite 300, Anchorage, Alaska 99501.


                                               DATED: April 20, 2020.


                                                                                   PERKINS COIE LLP


                                                                                   s/Michael E. O’Brien__________________
                                                                                    Michael E. O’Brien
                                                                                    Alaska Bar No. 0311084

                                                                                   Attorney for Defendants
                                                                                   THE UNIVERSITY OF ALASKA, SARA
                                                                                   CHILDRESS IN HER INDIVIDUAL AND
                                                                                   SUPERVISORY CAPACITY, CHASE PARKEY
                                                                                   IN HIS INDIVIDUAL AND SUPERVISORY
                                                                                   CAPACITY, SEAN MCCARTHY, JON
                                                                                   TILLINGHAST

                                                                        CERTIFICATE OF SERVICE

                                        I hereby certify that on April 20, 2020 I filed a true and correct copy of the foregoing document
                                        with the Clerk of the Court for the United States District Court – District of Alaska by using
                                        the CM/ECF system. Participants in Case No. 1:20-cv-00001-SLG who are registered
                                        CM/ECF users will be served by the CM/ECF system.

                                        s/ Michael E. O’Brien
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981
         PERKINS COIE LLP




                                        ENTRY OF APPEARANCE                                                                 LEGAL147934518.1
                                        MacDonald v. UA, et al.
                                        Case No. 1:20-cv-00001-SLG
                                        Page 2 of 2
                                          Case 1:20-cv-00001-SLG Document 12 Filed 04/20/20 Page 2 of 2
